In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1168V
                                   Filed: November 20, 2017
                                        UNPUBLISHED


    E.D., by and through his parent and
    natural guardian, CHELSIE MANN,                          Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
                        Petitioner,                          Rotavirus Vaccine; Intussusception
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On September 20, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that E.D. suffered an intussusception as a result of a
rotavirus vaccination on February 18, 2016. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

        On November 18, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation for intussusception. On November 20, 2017, respondent filed
a proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
certain compensation. Proffer at 1-2. In the Proffer, respondent represented that


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner agrees with the proffered award. Id. at 2. Based on the record as a whole,
the undersigned finds that petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
the following compensation:

        A. A lump sum of $100,000.00 in the form of a check payable to
        petitioner, as guardian/conservator of E.D.’s estate. This amount
        represents compensation for all elements of compensation under 42
        U.S.C. § 300aa-15(a) to which petitioner, as guardian/conservator of
        E.D.’s estate, is entitled.

        B. A lump sum payment of $9,487.84, representing compensation for
        satisfaction of a State of Indiana Medicaid lien, payable jointly to
        petitioner and:

                                      MDwise Inc.
           Attn: Eric Essley, Vice President and Assistant General Counsel
                           1200 Madison Avenue, Suite 400
                                 Indianapolis, IN 46225
                           Reference: Easton Davis/MDwise

        Petitioner agrees to endorse this payment to MDwise Inc.

      This amount represents compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
__________________________________________
                                              )
E.D., by and through his parent and natural   )
guardian, CHELSIE MANN,                       )
                                              )
                      Petitioner,             )
                                              )   No. 16-1168V (ECF)
       v.                                     )   Chief Special Master Dorsey
                                              )
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
                      Respondent.             )
__________________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 17, 2016, respondent filed her Rule 4(c) Report, in which he recommended

that the Court find petitioner Chelsea Mann, as parent and natural guardian of E.D., entitled to

compensation, and on November 18, 2016, the Court entered its Ruling on Entitlement, finding

petitioner entitled to compensation. Respondent now proffers that petitioner receive an award

consisting of the following:

       A. A lump sum of $100,000.00 in the form of a check payable to petitioner, as

           guardian/conservator of E.D.’s estate. This amount represents compensation for all

           elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner, as

           guardian/conservator of E.D.’s estate, is entitled. 1




1
 Should E.D. die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.

                                                  1
       B. A lump sum payment of $9,487.84, representing compensation for satisfaction of a

             State of Indiana Medicaid lien, payable jointly to petitioner and:

                                                MDwise Inc.
                      Attn: Eric Essley, Vice President and Assistant General Counsel
                                      1200 Madison Avenue, Suite 400
                                           Indianapolis, IN 46225
                                     Reference: Easton Davis/MDwise

       Petitioner agrees to endorse this payment to MDwise Inc.

Petitioner agrees with the proffered award described in paragraphs A and B, above. 2

       Petitioner further agrees that no payment shall be made until petitioner provides the

Secretary with documentation establishing her appointment as guardian/conservator of the estate

of E.D. under the laws of the State of Indiana. If petitioner is not authorized by a court of

competent jurisdiction to serve as the guardian/conservator of the estate of E.D. at the time a

payment pursuant to the Court’s judgment is to be made, any such payment shall be paid to the

party or parties appointed by a court of competent jurisdiction to serve as guardian/conservator

of the estate of E.D. upon submission of written documentation of such appointment to the

Secretary.

                                                       Respectfully submitted,

                                                       CHAD A. READLER
                                                       Principal Deputy Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division




2
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).

                                                   2
                               CATHARINE E. REEVES
                               Deputy Director
                               Torts Branch, Civil Division

                               HEATHER L. PEARLMAN
                               Assistant Director
                               Torts Branch, Civil Division

                               /s/ Voris E. Johnson, Jr.
                               VORIS E. JOHNSON, JR.
                               Senior Trial Attorney
                               Torts Branch, Civil Division
                               U.S. Department of Justice
                               P.O. Box 146
                               Benjamin Franklin Station
                               Washington, D.C. 20044-0146
                               Tel.: (202) 616-4136



Dated: November 20, 2017




                           3